Citation Nr: 1120440	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as due to VA medical treatment in October 2004 and January 2005.  


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was previously before the Board in March 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

FINDINGS OF FACT

An additional disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the surgeries, and any additional disability was an event reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2007.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that notice of these provisions was provided in April 2008, after which the claim was readjudicated in the September 2008 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the Board notes that because the claim has been denied, no rating or effective date will be assigned with respect to this claimed condition, and there can be no failure-to-notify prejudice to the veteran.  Dingess, 19 Vet. App. at 473.

VA has obtained assisted the appellant in obtaining evidence, obtained medical opinions as to whether the Veteran had an additional disability which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the surgeries or which was an event reasonably foreseeable, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board notes that the Veteran was not given an examination.  The Board finds that no examination is needed, however, as the evidence currently of record suffices.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

38 U.S.C.A. § 1151

The Veteran contends that she has additional disabilities as a result of surgeries performed by VA in October 2004 and January 2005.  Specifically, she claims that the October 2004 surgery was "sloppy" and done improperly, that the postoperative stitches "burst" and left her skin open, that she then had to have another surgery, and that the same thing happened again after the second surgery.  She indicated that, after the second surgery, the wound became infected, swollen, and painful, and when she went for her follow-up visit after the second surgery, she declined to have the sutures removed because of the infection.  She reports that since the surgeries, her face has not been the same:  she has had scarring, which has caused depression, and embarrassment.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  Thus, the veteran is required to show an element of fault on the part of the VA in addition to showing that the VA treatment resulted in additional disability.  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)).

April 2004 VA medical records indicate that the Veteran had a darkly pigmented, slightly raised lesion with an opening on the right cheek.  Subsequent examination and biopsy revealed that the Veteran had multiple epidermal inclusion cysts of the right cheek which were associated with chronic inflammation and fibrosis.  See October 2004 VA pathology report; surgical record.  On October 1, 2004, after the Veteran provided informed consent, the cyst was excised, drained, and closed.  The Veteran was then discharged and scheduled for a follow-up visit on October 14, 2004.  She did not report to that appointment.  

On November 20, 2004, the Veteran was admitted to a VA hospital for reasons unrelated to the October 2004 surgery.  VA treatment records dating on November 20, 2004, indicate that the Veteran had intact skin integrity and normal skin color overall.  A November 21, 2004, VA treatment record then reflects the Veteran's history of cutting the exposed sutures herself from the October 2004 surgery approximately two weeks earlier, after which she began experiencing pain and drainage.  The Veteran indicated that she was unsure if the sutures were still in place.  

On December 10, 2004, the Veteran was seen in the VA ear, nose, and throat clinic with a complaint of a cosmetic defect since the October 2004 surgery.  Examination revealed a hypertrophic scar on the right cheek which appeared to have dehisced and healed.  The record notes that there was a "train track" surrounding the wound.  The examiner diagnosed the Veteran with right cheek scar and scheduled the Veteran for a scar revision on January 19, 2005.  The examiner also advised the Veteran to stop smoking in order to maximize the chances of healing.  The Veteran was reexamined on January 11, 2005, and the same findings and determination were made.  

On January 19, 2005, the Veteran underwent scar revision.  The associated records reflect that the Veteran had a "past medical history significant for numerous sebaceous cysts on her face and other parts of her body."  The records also reflect that a sebaceous cyst on the right cheek had been drained, excised, and closed, after which time the Veteran had wound breakdown and hypertrophic scar formation; that the Veteran was then followed for several weeks during which time the scar was allowed to mature and all signs and symptoms of infection were removed; and that the Veteran then requested that a scar revision be done.  Prior to the scar revision, the Veteran was advised that the risks of the surgery included re-breakdown of the tissues, infection, or keloid or hypertrophic scar formation.  She subsequently provided informed consent.  The operative reports document that the Veteran had a hypertrophic facial scar with no signs or symptoms of active infection.  The hypertrophic scar was excised and dissected from the deep subcutaneous tissue.  After cauterizing the wound and ensuring that good closure was achieved, sutures were placed and the skin was closed "without any signs of complications."  Post-operative records document that no drainage was noted, the surgical wound was intact, and the sutures were intact.  The Veteran was subsequently discharged in stable condition.  

On January 20, 2005, a follow-up call was done.  The phone record indicates that the Veteran denied pain or discharge and was advised to continue treating the wound as instructed.  

On January 26, 2005, the Veteran was seen for follow-up.  See January 2005 VA treatment record.  The record indicates that the incision was healing well and that the sutures were intact.  There was no swelling or purulence.  The record notes that pathological testing revealed multiple small epidermal inclusion cysts with rupture and foreign body giant cell resection and scar.  The Veteran was assessed with status-post revision of right cheek scar, postoperative day number seven.  The record indicates that the examiner offered to remove the sutures to minimize scarring, but the Veteran declined.  The Veteran was then scheduled for a follow-up appointment in March 2005, to which she failed to report.  

A May 2006 VA treatment record notes that the Veteran had a hyperpigmented, indurated area on her right cheek.  The record reflects an assessment of cyst/scarring that periodically drains.  

In November 2007, VA provided the claims file to a VA medical professional in an effort to obtain an opinion.  At that time, an opinion could not be provided due to insufficient evidence in the file.  See November 2007 VA opinion.  All relevant evidence was subsequently obtained, and an opinion was obtained from a VA physician in February 2008.  The VA physician noted that he had reviewed the claims file, particularly the records associated with the October 2004 and January 2005 surgeries, the November 2004 record which documented the Veteran's history of cutting the sutures herself after the first surgery, and the January 2005 record which documented the Veteran's refusal to have the sutures removed.  The examiner also noted that the Veteran was given prophylactic cephalexin to take four times daily following the January 2005 surgery and that it did not appear that suture removal was done after the second surgery.  He indicated that such removal was not necessary, however, since the type of suture placed was self-absorbent without removal, and it was not "in the ordinary course of medical follow-up" to remove self-absorbable sutures.  The physician also noted that the Veteran had a history of multiple sebaceous cysts about the face and exposed areas, that the surgeries were done to remove the cyst to alleviate the intermittent appearance of drainage and infection, that the second surgery was done because of exuberant scar formation and keloid formation that developed after the first, and that the Veteran had a tendency by history and examination of the records to have excessive sebum and oil in her skin with the appearance of sebaceous cysts.  The physician stated that the Veteran was the "kind of individual [who] would have a tendency towards more keloid formation."  He reported that the Veteran "received an excellent surgical technique during and following the first surgery with appropriate follow-up," noting that there were no entries recounting any development of infection following the first surgery.  He indicated that, after the surgery, absorbable sutures were placed both deeply and subcutaneously to close the wound.  He stated that the sutures "would have been expected to self-absorb without mechanical removal."  He reported that the Veteran self-manipulated this wound, however, and started cutting the exposed sutures.  

After review and summary of the relevant evidence, the physician indicated that, in his opinion, the "usual and customary medical techniques, including appropriate surgical field preparation with antiseptics and excellent skin surgery, was afforded this Veteran on the first surgery."  The physician noted that the Veteran had a "propensity towards keloid formation or exuberant scar formation" which "unfortunately did occur."  The physician reported that the second surgery was then done in the hope of enhancing the Veteran's appearance by relieving the scar burden.  He noted that the Veteran was offered removal of the suture subcutaneously at one week postoperative and informed that the removal of the suture would diminish the propensity towards scar formation, as would be expected on an elective removal of this chronic suture.  He also noted that the Veteran declined to have the suture removed and indicated that later records indicated that the Veteran self-manipulated the wound.  

In his opinion, the "ordinary and customary medical practices and surgical techniques were employed at the time of the two surgeries."  Furthermore, he found that the "keloid formation could not have been anticipated with any certainty following the first surgery," but it was "dealt with appropriately at the second" surgery.  He also found that the subsequent scar could have been substantively reduced in size had the Veteran agreed to have the sutures removed, and he stated that the "fact that she self-manipulated the wound put the burden of the resultant scar formation" on the Veteran.  The physician again noted that the medical personnel followed the postoperative dictums with prophylactic antibiotics in the form of cephalexin to protect the healing site and that the choice of the self-absorbable sutures were customary in the community and appropriate for this type of setting.  The physician reported that the scar formation attendant and following the second surgery could have been materially prevented to a large extent by the removal of the subcutaneous suture at the follow-up visit and the fact that the Veteran declined and later self-manipulated the scar again contributed substantively to the scar formation.  The physician indicated that he believed the medical personnel followed excellent surgical and postoperative treatment protocols and that it was less likely as not that the scar formation was due to the medical providers but was rather due to the propensity of the Veteran to develop exuberant scar formations, the refusal to have the suture refused, and the self-manipulation of the wound.  

In November 2009, a specialized opinion was obtained from a professor of otolaryngology and head and neck surgery.  The professor indicated that he had reviewed all available records.  The professor reported that, without preoperative or postoperative photographs, it would be very difficult to say that the Veteran had an additional disability as a result of either of the two surgeries.  Based on review of the record, however, he found "no evidence that the postoperative result was due to carelessness, negligence, lack of proper skill, error in judgment or any fault of the VA in furnishing the surgical treatment."  The professor stated that "by description, the Veteran developed postoperative complications that are not reasonably foreseeable, except that formation of scar, recurrence of sebaceous cysts, is well recognized for these surgical procedures."  The professor added that review of the two noted surgical procedures and the pathology reports did not support fault on the performance or the furnishing of the surgical treatment for the Veteran."  

After review of the evidence, the Board finds that service connection is not warranted for additional disabilities under 38 U.S.C.A. § 1151.  Initially, the Board notes that the evidence suggests that an "additional disability" may have onset as a result of the VA-provided surgeries, namely the development of a scar at the surgical site.  The Board notes that the Veteran has also reported having mental distress as a result of the surgeries.  She has indicated that this distress is the result of the scar that formed after the surgeries rather than the surgeries, per se, however.  Thus, the reported mental distress cannot have been proximately caused by the surgery and it will not be considered further.  

The evidence does not suggest that the scar was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, however; rather, the evidence suggests that the surgeries were done properly and that the medical personnel followed excellent surgical and postoperative treatment protocols.  The Board notes that the Veteran argues that the surgeries were not done properly because her sutures burst and wound subsequently became infected.  This history of burst sutures and infection is not supported by the medical evidence of record, however, and although the Veteran is competent to report such a history, the Board finds her current account is not credible after consideration of the medical evidence contemporaneous with the surgeries:  in this case, the medical evidence associated with the surgeries includes no medical findings indicative of an open wound or infection after the second surgery, and although the evidence does indicate that the wound opened after the first surgery, the evidence demonstrates that the wound opened because the Veteran cut her stitches and not because the stitches burst. 

Furthermore, the Board finds that the evidence does not document that the development of the scar was an event not reasonably foreseeable.  The Board notes that the record includes a finding by a specialist that "the Veteran developed postoperative complications that are not reasonably foreseeable."  The specialist specifies that these complications did not include the formation of a scar, however; rather, scar formation was a "well recognized" result.  The Board also notes that the VA medical professional provided an opinion that keloid formation could not have been anticipated with any certainty following the first surgery.  The fact that the keloid formation was not a certain conclusion does not mean it was not a reasonably foreseeable conclusion, however, and the medical practitioner's determination in the same opinion that the Veteran had a propensity towards exuberant/keloid scarring suggests that it was a reasonably foreseeable conclusion even if it were not a certain conclusion.  Furthermore, the Board notes that that the Veteran was informed of the risk of a keloid formation prior to the second surgery, which demonstrates that keloid formation was a reasonably foreseen consequence of surgery.  In sum, the Board finds there is no probative and competent evidence that the development of the scar was not reasonably foreseeable.  

As there is no competent and probative medical evidence to the contrary (that the development of the additional disabilities was not reasonably foreseeable), the Board finds that the Veteran's additional disability was an event reasonably foreseeable, and thus, that service connection is not warranted under 
38 U.S.C.A. § 1151.  

ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for additional disabilities, claimed to be caused by surgical treatment provided by the VA, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


